Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 1 of 21 PageID #: 1584



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

TORIA ANDERSON, et al., individually,         )
and on behalf of others similarly situated,   )
                                              )
      Plaintiffs,                             )
                                              )
vs.                                           )    Case No.: 4:16CV2136 HEA
                                              )
CREVE COEUR URGENT CARE LLC,                  )
et al.,                                       )
                                              )
      Defendants.                             )


                    OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiffs’ Motion for Summary Judgment,

[Doc. No. 74]. The Motion is opposed by Defendants. For the reasons set forth

below, Plaintiffs’ Motion is granted.

                              Facts and Background

      On December 22, 2016, Plaintiffs Toria Anderson (“Anderson”) and Wendy

Medina (“Medina”) (collectively, “Plaintiffs”) filed a three-count Complaint

alleging that Defendants, their former employers, violated the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq. (Count I), violated the overtime provisions

of the Missouri Minimum Wage Law (“MMWL”), Mo. Rev. Stat. § 290.505

(Count II), and committed breach of contract (Count III). Since then, Plaintiffs
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 2 of 21 PageID #: 1585



have seemingly abandoned Count III. Plaintiffs now seek summary judgment on

Counts I and II for Defendants’ failure to pay proper overtime.

      Plaintiffs have, in accordance with the Court’s Local Rules, submitted a

“Statement of Undisputed Material Facts.” Defendants responded to Plaintiffs’

Statement, admitting some facts and issuing substantively identical denials to the

remainder. Generally, the denials state:

      This paragraph should be disregarded. Rule 7-4.01 of the Local Rules
      of the United States District Court of Eastern Missouri requires the
      indication of “whether each fact is established by the record, and, if
      so, the appropriate citations.” (Emphasis Supplied). The [evidence,
      i.e. deposition testimony and/or exhibits] cited by Plaintiffs does not
      stand for the proposition advanced by Plaintiffs.

Defendants do not elaborate as to why the cited evidence does not stand for the fact

asserted by Plaintiffs.

      Plaintiffs argue that Defendants’ responses are noncompliant with the

Federal Rules of Civil Procedure because the responses do not “show[] that the

materials cited do not establish the absence or presence of a genuine dispute,”

Fed.R.Civ.P. 56(c)(1)(B), nor “properly address [Plaintiffs’] assertion of fact,”

Fed.R.Civ.P. 56(e). Plaintiffs also cite Local Rule 7-4.01(E), which states in

pertinent part, “All matters set forth in the statement of the movant shall be deemed

admitted for purposes of summary judgment unless specifically controverted by

the opposing party.”



                                           [2]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 3 of 21 PageID #: 1586



       The Court agrees that Defendants’ responses denying Plaintiffs’ facts do not

specifically controvert Plaintiffs’ assertions; the generic denials provide no

specific indication as to why Plaintiffs’ submitted facts are inaccurate or in dispute.

Nevertheless, Defendants claim that they have put forth specific facts showing a

genuine dispute for trial. Assumedly, Defendants are referring to their “Statement

of Genuine Material Facts Remaining in Dispute.” Each of Defendants’ eight

purportedly disputed facts cites to corresponding fact(s) put forth by Plaintiffs,

presumably indicating which of Plaintiffs’ facts is/are genuinely disputed by

Defendants’ submission.

       The Court, having carefully examined Plaintiffs’ “Statement of Undisputed

Material Facts” and Defendants’ “Statement of Genuine Material Facts Remaining

in Dispute,” finds that none of the facts submitted by Defendants are in dispute

with Plaintiffs’ facts. For example, Defendants’ paragraph 5 states that “Plaintiff

Medina never talked to Dr. Saggar about not being compensated at the proper

rate,” but none of Plaintiffs’ facts state anything to the contrary. The same is true

of the other seven facts put forth by Defendants – they simply do not controvert

Plaintiffs’ facts.

       Because Defendants have failed to controvert Plaintiffs’ Undisputed

Material Facts either by specific denial or by raising facts that genuinely dispute

them, Plaintiffs’ facts are deemed admitted for the purposes of this motion.


                                          [3]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 4 of 21 PageID #: 1587



Fed.R.Civ.P. 56 (e); Local Rule 7-4.01(E). Accordingly, the following facts are

undisputed:

      Defendants Creve Coeur Urgent Care LLC, Downtown Urgent Care LLC,

Eureka Clinic LLC, North City Urgent Care LLC, UCSL LLC (collectively, the

“Urgent Cares”) jointly operate urgent care facilities marketed under the name

“STLHealthWorks,” although the Eureka Clinic closed in 2016. The Urgent Cares

share a common business purpose, are under common management and control,

and share employees’ services. The Urgent Cares are covered employers for FLSA

purposes.

      The Urgent Cares are owned by the Saggar Family Trust dated September 4,

2013, a Missouri trust. Defendant Sonny Saggar (“Saggar”) and his wife are the

sole trustees of the Saggar Family Trust. Saggar is the founder and managing

member of each of the Urgent Cares. He exercises operational and managerial

control over each of the Urgent Cares and provides direct patient care as a

physician.

      Plaintiffs were formerly employed by the Urgent Cares. Plaintiffs received

an hourly rate of pay from the Urgent Cares (“Base Rate”), and a premium hourly

rate for shifts worked on weekends. The premium hourly rate for weekend shifts

was less than one and one-half (1.5) times the Base Rate paid to each Plaintiff,

respectively. To the extent an employee’s hours worked for all of the Urgent Cares


                                         [4]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 5 of 21 PageID #: 1588



combined exceeded 40 hours in a workweek, The Urgent Cares paid overtime

compensation. For some weeks, the hourly rate Plaintiffs received for these

overtime hours was less than 1.5 times their “regular rate” as defined by the FLSA,

as discussed in more detail below.

      Saggar was directly involved in and has ultimate authority over the hiring,

firing, and pay rates of the medical assistants at the Urgent Cares. He personally

supervised the other members of the Urgent Cares’ management teams and

supervised the medical assistants in a clinical capacity.

      The Urgent Cares and Saggar (collectively “Defendants”) relied on third-

party companies to process their employee payroll. The decision to use a third-

party company was made by Saggar and an accountant. Defendants took no

independent steps to ensure that Plaintiffs were being paid in accordance with state

and federal wage-and-hour laws. Prior to the commencement of this action,

Defendants did not seek or rely on any advice from legal counsel regarding their

compliance with state and federal wage-and-hour laws.

                                  Legal Standard

      “Summary judgment is proper where the evidence, when viewed in a light

most favorable to the non-moving party, indicates that no genuine [dispute] of

material fact exists and that the moving party is entitled to judgment as a matter of

law.” Davison v. City of Minneapolis, Minn., 490 F.3d 648, 654 (8th Cir. 2007);


                                          [5]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 6 of 21 PageID #: 1589



see Fed. R. Civ. P. 56(a). Summary judgment is not appropriate if there are factual

disputes that may affect the outcome of the case under the applicable substantive

law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute of

material fact is genuine if the evidence would allow a reasonable jury to return a

verdict for the non-moving party. Id. “The basic inquiry is whether it is so one-

sided that one party must prevail as a matter of law.” Diesel Machinery, Inc. v.

B.R. Lee Industries, Inc., 418 F.3d 820, 832 (8th Cir. 2005) (internal quotation

marks and citation omitted). The moving party has the initial burden of

demonstrating the absence of a genuine dispute of material fact. Torgerson v. City

of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (citation omitted). Once the

moving party has met its burden, “[t]he nonmovant must do more than simply

show that there is some metaphysical doubt as to the material facts, and must come

forward with specific facts showing that there is a genuine issue for trial.” Id.

(internal quotation marks and citation omitted).

      To survive a motion for summary judgment, the “nonmoving party must

‘substantiate his allegations with sufficient probative evidence [that] would permit

a finding in [his] favor based on more than mere speculation, conjecture, or

fantasy.’” Putman v. Unity Health System, 348 F.3d 732, 733-34 (8th Cir. 2003)

(quoting Wilson v. Int'l Bus. Machs. Corp., 62 F.3d 237, 241 (8th Cir. 1995)). The

nonmoving party may not merely point to unsupported self-serving allegations, but


                                          [6]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 7 of 21 PageID #: 1590



must substantiate allegations with sufficient probative evidence that would permit

a finding in his or her favor. Wilson, 62 F.3d 237, 241 (8th Cir. 1995). “Mere

allegations, unsupported by specific facts or evidence beyond the nonmoving

party's own conclusions, are insufficient to withstand a motion for summary

judgment.” Thomas v. Corwin, 483 F.3d 516, 526-7 (8th Cir. 2007).

                                        Discussion

       Plaintiffs seek summary judgment on their FLSA and MMWL claims.

Plaintiffs address three issues in their motion: that Defendants violated the FLSA

and MMWL, that they are entitled to liquidated damages, and that Saggar is

individually liable.

Defendants violated the FLSA and MMWL 1

       The FLSA requires covered employers to compensate non-exempt

employees at overtime rates for time worked in excess of forty hours per

workweek. See 29 U.S.C. § 207(a)(1). “Overtime rate” is defined as “a rate not

less than one and one-half times the regular rate at which [an employee] is

employed.” Id. An employee’s “regular rate” is defined by the FLSA as including

“all remuneration for employment paid to, or on behalf of, the employee . . .” 29

U.S.C. § 207(e). “Premium rate[s] paid for work by the employee on Saturdays,

1
  The MMWL is interpreted in accordance with the FLSA and the regulations promulgated
thereunder; the following discussion applies fully to both the FLSA and MMWL claims. Mo.
Rev. Stat. § 290.505(4); Tolentino v. Starwood Hotels & Resorts Worldwide, Inc., 437 S.W.3d
754, 757 n.3 (Mo. banc 2014).
                                             [7]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 8 of 21 PageID #: 1591



Sundays, holidays, or regular days of rest, or on the sixth or seventh day of the

workweek,” are included in the regular rate, unless “such premium rate is not less

than one and one-half times the rate established in good faith for like work

performed in nonovertime hours on other days.” 29 U.S.C. § 207(e)(6).

       “The regular hourly rate of pay of an employee is determined by dividing

his total remuneration for employment (except statutory exclusions) in any

workweek by the total number of hours actually worked by him in that workweek

for which such compensation was paid.” 29 C.F.R. § 778.109. In this case,

Plaintiffs were paid a Base Rate for non-premium, non-overtime work, plus an

extra “Shift Differential” on top of their Base Rate for work on Saturdays and

Sundays. In each of the weeks for which evidentiary hour and pay records were

introduced by Plaintiffs, this Shift Differential was $3/hour. Defendants do not

dispute that the Plaintiffs’ weekend Shift Differentials are not statutorily excluded

under the FLSA. The Department of Labor Wage and Hour Division (“DOL

WHD”) has provided specific guidance on how to calculate overtime rates for

employees who are paid a shift differential. See FACT SHEET #54 – THE HEALTH

CARE INDUSTRY AND CALCULATING OVERTIME PAY (rev. July 2009), available at

https://www.dol.gov/whd/regs/compliance/whdfs54.htm (accessed September 22,

2019) (“Fact Sheet #54”). The “Single Shift Differential” example provided in




                                          [8]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 9 of 21 PageID #: 1592



Fact Sheet #54 applies to Plaintiffs’ situation.2 In essence, overtime rates are

determined by summing all base pay and shift differentials to which the employee

is entitled in the given week absent overtime considerations. That number is then

divided by the total hours the employee worked in the given week to find the

employee’s “regular rate” for that week. The regular rate is then multiplied by 1.5

to obtain the employee’s “overtime rate” for the given week.

       In their Complaint and Statement of Undisputed Facts, each Plaintiff has

alleged three, two-week pay periods in which she claims she was paid less than the

FLSA-required overtime rate in one or both workweeks. For each workweek,

Plaintiffs have calculated their regular rate and overtime rate, and argue that their


2
 The following, taken directly from Fact Sheet #54, illustrates the DOL WHD calculation that
applies in Plaintiffs’ situation. For more detail, see Fact Sheet #54:

       Employers also must include shift differential pay when determining an
       employee’s regular rate of pay. See Regulations 29 CFR 778.207(b). The
       following examples provide guidance on how to calculate overtime for employees
       who receive shift differential pay.

       Example: Single Shift Differential

       A personal care assistant at an assisted living facility is paid $8 an hour and
       overtime on the basis of the 40 hour workweek system. She works three eight-
       hour day shifts at $8 an hour and three eight-hour evening shifts. The assistant is
       paid $1 shift differential for each hour worked on the evening shift. How much
       should she be paid for her eight hours of overtime?

       The additional half-time must be computed based on the regular rate of pay. The
       regular rate is defined as the total remuneration divided by the total hours worked.
       The assistant earned a total of $408 for the 48 hours that she worked ($8 an hour
       times 24 hours plus $9 an hour times 24 hours). Her regular rate equaled $8.50
       and her half-time premium is $4.25. Her total earnings for the 8 hours of overtime
       are $102.

                                                [9]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 10 of 21 PageID #: 1593



actual overtime compensation was deficient. Defendants provide no evidence or

argument in support of their weak contention that Plaintiffs’ payroll “records at

best are inconclusive.” Therefore, the Court is left to verify that Plaintiffs’

calculations comport with the law.

      The Court has concluded that Plaintiffs accurately calculated both their

regular rates and overtime rates for each workweek. However, Plaintiffs compare

the amount of overtime pay to which they were entitled to the amount they were

paid under the label of “overtime” on their pay stubs. In some cases, though, the

Base Rate used to calculate non-overtime pay on the paystubs is higher than the

undisputed Base Rate and the FLSA “regular rate” to which Plaintiffs were

entitled. Therefore, absent specific evidence to the contrary, the Court cannot say

that the labels on Plaintiffs’ paystubs are sufficient to show an FLSA violation.

Rather, the determination can be made by comparing Plaintiffs’ actual gross

remuneration to their gross FLSA required pay as calculated in Fact Sheet #54,

given their regular rate, overtime rate, and hours worked.

      For the June 29 – July 12, 2015 pay period, Plaintiff Anderson received

$1,569.613 total gross pay from Defendants. Her undisputed Base Rate for this

period was $12 per hour, with a $3 per hour weekend Shift Differential. Based on

the hours she worked, Anderson was entitled to gross pay of $1,533.32 for the two-

3
 Reflects multiple paystubs: Eureka Clinic LLC: $413.00 + Downtown Urgent Care LLC:
$961.61 + Creve Coeur Urgent Care LLC: $97.08 + North City Urgent Care LLC: $97.92

                                          [10]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 11 of 21 PageID #: 1594



week period. 4 Because her actual gross pay received exceeded the minimum gross

pay to which she was entitled, Plaintiffs have not shown an FLSA overtime

violation for Anderson’s June 29 – July 12, 2015 pay period.

      For the December 14 – 27, 2015 pay period, Anderson received $1,475.79

total gross pay from Defendants. Her undisputed Base Rate for this period was

$15 per hour, with a $3 per hour weekend Shift Differential. Based on the hours

she worked, Anderson was entitled to gross pay of $1,477.18 for the two-week

period.5 Because her actual gross pay received was less than the minimum gross

pay to which she was entitled, Plaintiffs have shown an FLSA overtime violation

for Anderson’s December 14 – 27, 2015 pay period.


4

Plaintiff          Toria Anderson
Pay Period         6/29/15 – 7/12/15
Minimum gross pay due calculation:
                   Week 1                       Week 2
Regular Rate × 40 $13.18 × 40        = $ 527.20 $12.87 × 40    = $ 514.80
hours                                                                      Minimum
Overtime Rate ×    $19.77 × 4.18     = $ 82.64 $19.31 × 22.2   = $ 428.68 Gross Pay
OT hours                                                                     Due
Weekly gross                         $ 609.84                  $ 943.48   $ 1,553.32
5

Plaintiff          Toria Anderson
Pay Period         12/14/15 – 12/27/15
Minimum gross pay due calculation:
                   Week 1                      Week 2
Regular Rate × 40 $15.00 × 40       = $ 600.00 $15.64 × 40     = $ 625.60
hours                                                                        Minimum
Overtime Rate ×    $22.50 × 6.26    = $ 140.85 $23.46 × 4.72   = $ 110.73    Gross Pay
OT hours                                                                       Due
Weekly gross                        $ 740.85                   $ 736.33     $ 1,477.18


                                          [11]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 12 of 21 PageID #: 1595



      For the March 21 – April 3, 2016 pay period, Anderson received $1,359.33

total gross pay from Defendants. Her undisputed Base Rate for this period was

$15 per hour, with a $3 per hour weekend Shift Differential. Based on the hours

she worked, Anderson was entitled to gross pay of $1,360.96 for the two-week

period.6 Because her actual gross pay received was less than the minimum gross

pay to which she was entitled, Plaintiffs have shown an FLSA overtime violation

for Anderson’s March 21 – April 3, 2016 pay period.

      For the February 23 – March 8, 2015 pay period, Plaintiff Medina received

$1,616.16 7 total gross pay from Defendants. Her undisputed Base Rate for this

period was $12.40 per hour, with a $3 per hour weekend Shift Differential. Based

on the hours she worked, Medina was entitled to gross pay of $1,610.31 for the

two-week period. 8 Because her actual gross pay received exceeded the minimum

6

Plaintiff          Toria Anderson
Pay Period         3/21/16 – 4/3/16
Minimum gross pay due calculation:
                   Week 1                      Week 2
Regular Rate × 40 $15.62 × 40       = $ 624.80 $15.66 × 40      = $ 626.40
hours                                                                         Minimum
Overtime Rate ×    $23.43 × 2.82    = $ 66.07 $23.49 × 1.86     = $ 43.69     Gross Pay
OT hours                                                                        Due
Weekly gross                        $ 690.87                    $ 670.09     $ 1,360.96

7
 Reflects multiple paystubs: Downtown Urgent Care LLC: $1,004.90 + Creve Coeur Urgent
Care LLC: $258.42 + North City Urgent Care LLC: $352.84
8

Plaintiff          Wendy Medina
Pay Period         2/23/15 – 3/8/15
Minimum gross pay due calculation:
                                          [12]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 13 of 21 PageID #: 1596



gross pay to which she was entitled, Plaintiffs have not shown an FLSA overtime

violation for Medina’s February 23 – March 8, 2015 pay period.

      For the April 6 – 19, 2015 pay period, Medina received $1,467.39 9 total

gross pay from Defendants. Her undisputed Base Rate for this period was $13 per

hour, with a $3 per hour weekend Shift Differential. Based on the hours she

worked, Medina was entitled to gross pay of $1,485.65 for the two-week period.10

Because her actual gross pay received was less than the minimum gross pay to

which she was entitled, Plaintiffs have shown an FLSA overtime violation for

Medina’s April 6 – 19, 2015 pay period.

      For the April 4 – 17, 2016 pay period, Medina received $1,534.52 total gross

pay from Defendants. Her undisputed Base Rate for this period was $15 per hour,


                    Week 1                      Week 2
Regular Rate × 40   $12.87 × 40      = $ 514.80 $12.86 × 40      = $ 514.40
hours                                                                          Minimum
Overtime Rate ×     $19.31 × 14.15   = $ 273.24 $19.29 × 15.96   = $ 307.87    Gross Pay
OT hours                                                                         Due
Weekly gross                         $ 788.04                    $ 822.27     $ 1,610.31
9
 Reflects multiple paystubs: Eureka Clinic LLC: $250.07 + Downtown Urgent Care LLC:
$784.80 + Creve Coeur Urgent Care LLC: $127.60 + North City Urgent Care LLC: $304.92
10

Plaintiff          Wendy Medina
Pay Period         4/6/15 – 4/19/15
Minimum gross pay due calculation:
                   Week 1                      Week 2
Regular Rate × 40 $13.49 × 40       = $ 539.60 $14.16 × 40       = $ 566.40
hours                                                                        Minimum
Overtime Rate ×    $20.24 × 7.34    = $ 148.56 $21.24 × 10.88    = $ 231.09 Gross Pay
OT hours                                                                       Due
Weekly gross                        $ 688.16                     $ 797.49   $ 1,485.65

                                           [13]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 14 of 21 PageID #: 1597



with a $3 per hour weekend Shift Differential. Based on the hours she worked,

Medina was entitled to gross pay of $1,562.68 for the two-week period.11 Because

her actual gross pay received was less than the minimum gross pay to which she

was entitled, Plaintiffs have shown an FLSA overtime violation for Medina’s April

4 – 17, 2016 pay period.

      Plaintiffs have met their burden of showing that they are entitled to summary

judgment on the issue of FLSA and MMWL violations. Defendants have failed to

come forward with specific facts showing a genuine dispute for trial. Judgment on

the issue of FLSA and MMWL violations will be granted in Plaintiffs’ favor.

      Plaintiffs are entitled to liquidated damages

      Next, Plaintiffs seek summary judgment on the issue of liquidated damages.

“Any employer who violates the provisions of . . . section 207 of this title shall be

liable to the employee or employees affected in the amount of . . . their unpaid

overtime compensation . . . and in an additional equal amount as liquidated

damages.” 29 U.S.C. § 216(b). The award of liquidated damages is not considered
11

Plaintiff          Wendy Medina
Pay Period         4/4/16 – 4/17/16
Minimum gross pay due calculation:
                   Week 1                      Week 2
Regular Rate × 40 $15.43 × 40       = $ 617.20 $15.65 × 40    = $ 626.00
hours                                                                       Minimum
Overtime Rate ×    $23.15 × 13.03 = $ 301.64 $23.48 × 0.76    = $ 17.84     Gross Pay
OT hours                                                                      Due
Weekly gross                        $ 918.84                  $ 643.84     $ 1,562.68


                                         [14]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 15 of 21 PageID #: 1598



punitive but is “intended in part to compensate employees for the delay in payment

of wages owed under the FLSA.” Hultgren v. County of Lancaster, 913 F.2d 498,

509 (8th Cir.1990) (citing Brooklyn Sav. Bank v. O'Neil, 324 U.S. 697, 707

(1945)). “An award of liquidated damages under section 216(b) is mandatory

unless the employer can show good faith and reasonable grounds for believing that

it was not in violation of the FLSA.” Jarrett v. ERC Props., Inc., 211 F.3d 1078,

1084 (8th Cir.2000); Braswell v. City of El Dorado, Ark., 187 F.3d 954, 957 (8th

Cir.1999) (citing Hultgren, 913 F.2d at 508–09); see also Joiner v. City of

Macon, 814 F.2d 1537, 1539 (11th Cir.1987) (“the district court's decision whether

to award liquidated damages does not become discretionary until the employer

carries its burden of proving good faith. In other words, liquidated damages are

mandatory absent a showing of good faith.”); see also 29 U.S.C. § 260.

      To avoid an award of liquidated damages, the employer bears the burden of

establishing, by “plain and substantial” evidence, both subjective good faith and

objective reasonableness. See Chao v. Barbeque Ventures, L.L.C., 547 F.3d 938,

941–942 (8th Cir.2008) (quoting Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132,

142 (2d Cir.1999)). That burden “is a difficult one, with double damages being the

norm and single damages, the exception.” Chao, 547 F.3d at 941–942 (citations

and quotations omitted).




                                        [15]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 16 of 21 PageID #: 1599



      To establish subjective good faith, an employer is required to establish “an

honest intention to ascertain and follow the dictates of the FLSA.” Gustafson v.

Full Serv. Maint. Corp., No. 4:11CV00443 AGF, 2012 WL 2117768, at *2 (E.D.

Mo. June 11, 2012) (quoting Chao, 547 F.3d at 942) (internal quotations and

citations omitted).

      An employer must show that it “took affirmative steps to ascertain the
      Act's requirements, but nonetheless, violated its provisions.” Ahle [v.
      Veracity Research Co.], 738 F.Supp.2d [896,] 920 (internal quotation
      omitted). The absence of evidence indicating a knowing or willful
      violation of the FLSA is not by itself enough to support a finding of
      good faith.” See Martin [v. Cooper Elec. Supply Co.], 940 F.2d [896,]
      909. In addition, a showing that an employer “did not intentionally
      violate the Act” falls short of satisfying the objective component of
      the good faith requirement. Williams v. Tri–County Growers, 747
      F.2d 121, 129 (3d Cir.1984).

Gustafson, 2012 WL 2117768, at *2. Lack of knowledge, lack of willfulness, lack

of employee complaints about overtime pay, and delegation of payroll functions to

a third-party do not demonstrate an employer’s “good faith” under the FLSA.

Chao, 547 F.3d at 942-43.

      “To avoid a liquidated damages award ... the employer must also prove its

position was objectively reasonable.” Id. at 941–42 (quoting Hultgren, 913 F.2d at

509). “The reasonableness requirement imposes an objective standard by which to

judge the employer's conduct. Ignorance alone will not exonerate the employer.”

Id. at 942. The court need not reach the issue of reasonableness when an employer

cannot demonstrate good faith. Id. at 943.

                                        [16]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 17 of 21 PageID #: 1600



      Defendants have not raised or argued good faith as a defense, whether in

their Answer or their opposition to the motion for summary judgment.

Defendants’ opposition includes only the statement that “It was Defendants’ policy

to pay overtime at the rate of 1.5.” This bare assertion is in no way sufficient to

satisfy Defendants’ burden of establishing both subjective good faith and objective

reasonableness by plain and substantial evidence. At best, this statement evidences

a lack of knowledge or willfulness, neither of which demonstrates good faith.

      Plaintiffs are entitled to liquidated damages on their FLSA claims.

      Sonny Saggar is individually liable

      The FLSA defines an “employer” as “any person acting directly or indirectly

in the interest of an employer in relation to an employee ...” 29 U.S.C. §

203(d). A “person” can be “an individual, partnership, association, corporation,

business trust, legal representative, or any organized group of persons.” 29 U.S.C.

§ 203(a). There may be multiple simultaneous employers under the FLSA, and

recovery for FLSA violations is possible against all defendants found to be

“employers.” Rikard v. U.S. Auto Protections, LLC, 4:11CV1580 JCH, 2013 WL

5298460, at * 3 (E.D.Mo. Sept. 20, 2013) (citing Perez–Benites Candy Brand,

LLC, 2011 WL 1978414, at *5, 6 (W.D.Ark. May 20, 2011)).

      “A determination of whether an individual is an employer within the

meaning of the FLSA is not governed by formalistic labels or a common law


                                         [17]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 18 of 21 PageID #: 1601



notion of the employment relationship.” Rikard, 2013 WL 5298460 at * 3 (citing

Perez–Benites, 2011 WL 1978414, at *8; Donovan v. Sabine Irrigation Co., 695

F.2d 190, 194 (5th Cir. 1983)). “Rather, the focus is on the totality of the

circumstances of whether the individual in question is sufficiently involved in the

day-to-day operations of the corporation.” Id. Economic factors relevant to the

analysis include “the individual's ownership interest, degree of control over the

corporation's financial affairs and compensation practices, and the role in causing

the corporation to compensate or not compensate employees in compliance with

the FLSA.” Rikard, 2013 WL 5298460 at * 3 (citing Saunders v. Ace Mortg.

Funding, Inc., 2007 WL 4165294, at *4 (D.Minn. Nov. 16, 2007); see also

Baystate Alternative Staffing, Inc. v. Herman, 163 F.3d 668, 677–78 (1st

Cir.1998)). “The overwhelming weight of authority is that a corporate officer with

operational control of a corporation's covered enterprise is an employer along with

the corporation, jointly and severally liable under the FLSA for unpaid

wages.” Rikard, 2013 WL 5298460 at * 3 (citing Solis v. Hill Country Farms,

Inc., 808 F.Supp.2d 1105, 1115 (S.D.Iowa 2011)).

      Here, Saggar’s deposition testimony was that he founded the Urgent Cares,

is one of two trustees of the trust which owns the Urgent Cares, is the managing

member of each of the Urgent Cares, exercises operational and managerial control

over each of the Urgent Cares, and provides direct patient care at the Urgent Cares


                                         [18]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 19 of 21 PageID #: 1602



as a physician. Saggar testified that although hiring and firing medical assistants

was not his “decision alone,” he “had a voice in everything.” He also testified that

he had a role on determining the pay rates for medical assistants. It was also his

decision to use a third-party payroll processing company.

      As to whether Saggar should be subject to personal liability, Defendants

contend that “Saggar did not directly supervise Plaintiffs.” Defendants provide no

argument for why this fact would or should absolve Saggar of personal liability.

Defendants add, again without context, “Plaintiff Medina even admitted that she

never complained to Dr. Saggar about any allegation of improper compensation.”

In their Statement of Genuine Material Facts Remaining in Dispute, Defendants

state that Saggar had no role in keeping, maintaining, or accessing the medical

assistants’ payroll records and that “Saggar did not have access to payroll records.”

The former statement is self-serving and ignores the fact that Saggar made the

decision to use a payroll management company. The latter statement misconstrues

Saggar’s testimony, which is that he never had and never wanted to see the records

but is “sure” could have seen the records if he wanted to.

      Saggar’s undisputed testimony shows, among other things, that he had and

exercised control over the operations and management of each of the Urgent Cares.

He is an “employer” under the FLSA and is therefore individually liable in this

action.


                                         [19]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 20 of 21 PageID #: 1603



                                     Conclusion

      Based upon the foregoing analysis, Plaintiffs are entitled to judgment as a

matter of law. Defendants have failed to raise any genuine disputes of material

fact. As such, Plaintiffs’ Motion for Summary Judgment will be granted. All

pending pretrial motions will be denied as moot.

      Clarification on the issues of Plaintiffs’ requested relief and damages is

necessary. Plaintiffs should submit their request for relief to the Court, including

proof of damages. Defendants should respond to these filings. After consideration

thereof, judgment will be entered.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiffs’ Motion for Summary

Judgment, [Doc. No. 74], is GRANTED.

      IT IS FUTHER ORDERED that Defendants’ Motion in Limine [Doc. No.

84], is DENIED as moot.

      IT IS FUTHER ORDERED that Plaintiffs’ Motion in Limine [Doc. No.

96], is DENIED as moot.

      IT IS FURTHER ORDERED that Plaintiffs shall submit their request for

relief to the Court, including proof of damages, within 10 days of this order.

      IT IS FURTHER ORDERED that Defendants shall respond to Plaintiffs’

request for relief and supporting exhibits within 10 days of their submission.


                                         [20]
Case: 4:16-cv-02136-HEA Doc. #: 103 Filed: 09/24/19 Page: 21 of 21 PageID #: 1604



      Final judgment to be entered upon determination of damages.

      Dated this 24th day of September, 2019.




                                         ________________________________
                                             HENRY EDWARD AUTREY
                                          UNITED STATES DISTRICT JUDGE




                                      [21]
